Citation Nr: 1636690	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-30 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hypertension.

2.  Entitlement to an increased rating in excess of 10 percent for a left knee disability.

3.  Entitlement to an increased rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1967 to November 1970, and with the United States Army from February 1975 to September 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  With regard to the left knee, the RO granted a temporary total disability evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery; this was effective from August 23, 2009, to October 5, 2009.  A noncompensable (0 percent) rating was then assigned until March 4, 2010, when a 10 percent rating was effective.

With regard to the right knee, a noncompensable rating was continued, as was a 10 percent rating for hypertension.  The Ro subsequently reconsidered the right knee evaluation, and in a November 2011 decision awarded a 10 percent rating effective August 11, 2010.

The Veteran has specified that with regards to both knees, he is disputing the current assignments of 10 percent ratings; he has not addressed the temporary total or noncompensable periods applicable to the left knee.  The issues listed above reflect this.

A claim for increased rating includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not submitted a separate notice of disagreement; however, the issue remains before the Board as part of the increased rating issues and in accordance with the duty to maximize benefits.  Rice v. Shinseki, 22 Vet. App. At 452.

The issues of increased ratings for left and right knee disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The question of whether the hypertension issue should be referred for extraschedular consideration is deferred.


FINDING OF FACT

At no time during the appellate period has hypertension been manifested by diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A September 2010 letter, sent prior to initial adjudication of the claim, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).    

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

Hypertension examinations were afforded the Veteran in October 2010 and March 2012; additionally, multiple examinations and treatment records through 2016 have noted blood pressures.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board is aware of the passage of time since the most recent formal examination focused on hypertension.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Here, although a September 2015 statement generally averred worsening of the disability, no competent evidence tends to support such.  No updated examination finding is required; the current record is adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101.

Review of medical records covering the entirety of the appellate period does not reveal any diastolic (bottom) pressures in excess of 110.  Pressures frequently rise into the high 90's, particularly when the Veteran is struggling with medication compliance or due to worsening of the condition, but at no time do the diastolic pressures increase to greater than 110.  Moreover, systolic pressures fail to rise to the 200 level; no reading even approaching that level is noted in the records.  The blood pressures of record taken by medical professionals and even reported anecdotally by the Veteran fail to rise to the levels required for assignment of an increased schedular rating. 

The Board is deferring consideration of whether the claim should be referred for consideration of entitlement to an extraschedular rating; pending completion of the development with regard to the TDIU question.  Brambley v. Principi, 17 Vet. App. 20 (2003).

No evaluation in excess of 10 percent for hypertension is warranted.



ORDER

An increased schedular rating for hypertension is denied.



REMAND

The Veteran has repeatedly alleged worsening of his left and right knee disabilities over the course of the appellate period; in September 2015 he asserted a new claim for increase on that basis, which is subsumed by the current appeal.  Further, the medical records associated with the claims file indicate that the knee disabilities are progressive, and doctors record complaints of increased pain and functional impairment.  Knee replacement surgery on both knees has been discussed, as in October 2015 VA treatment records.  

The Veteran's knees have not been examined since March 2012; while treatment records show his subjective complaints and generally describe his current impairments, they do not include the specific findings necessary to application of the rating criteria, such as ranges of motion or consideration of factors such as pain, weakness, fatigability, and incoordination on function.  Remand for examination is therefore required to ensure an accurate disability picture is considered.  Snuffer.

Additionally, steps must be taken to secure any updated private or VA treatment records related to the knees.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him since August 2009 for his service-connected knee disabilities.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated treatment records from the VA medical center in Oklahoma City, to include all associated clinics, as well as any other VA facility identified by the Veteran or in the record for the period of January 2016 to the present.

3.  Schedule the Veteran for a VA knee examination.  Limitations of motion, stability, and actual functional impairment due to factors such as pain, weakness, fatigability, and incoordination with repeated motion must be discussed. 

The examiner should record the Veteran's reports of limitation of motion during flare up; and whether these reports re consistent with the severity of the disability as revealed on the examination.

The examiner should also opine as to the impact of the knee disabilities in conjunction with the other service connected disabilities on the Veteran's ability to engage in employment consistent with his experience as a long haul trucker.

4.  If there are any periods during the appeal period when the Veteran did not meet the percentage requirements for TDIU, but was unemployed; refer the case to the Director of VA's Compensation and Pension Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2015).

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


